RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–6, 8–13, 15–19 and 21–23 are pending in this application.
Claims 7, 14 and 20 are canceled.
Claim 23 is new.
Claims 1–6, 8–13, 15–19 and 21–23 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/8/2021 has been entered.
 Claim Objections
Objections to claim 21 is withdrawn in light of the amendments filed on 1/8/2021.
Response to Arguments
Applicant’s arguments, see pages 14–18, filed 1/8/2021, with respect to the rejection(s) of claim(s) 1–6, 8–13, 15–19 and 21–22 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Joul et al. (2019/0313267), .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Joul et al. (2019/0313267) in view of Ouyang et al. (9,538,401) (Ouyang #1).
Regarding claim 1, Joul teaches A method, comprising:
collecting, by a device, network performance data associated with a user equipment of a network (Fig. 1; ¶12, QoE [quality of experience] system can collect information related to QoS [quality of service] metric of one or more wireless networks based on associated user devices; see also ¶14),
wherein the network performance data associated with the user equipment of the network includes information associated with a plurality of performance indicators of the network (Fig. 1; ¶15, network 120 represents the network that user devices operate on, which is the medium for which the quality of service data is represented; ¶31, for example, QoS 
wherein the plurality of performance indicators are correlated to a user experience of a user of the user equipment (¶12, QoE [quality of experience] metric representing user experience score can incorporate QoS [quality of service] information that can influence user perception of interactions using specific user devices; see also ¶29), and
wherein a first portion of the plurality of performance indicators are associated with a first performance category and a second portion of the plurality of performance indicators are associated with a second performance category (Abstract; ¶12, user experience can be determined based on a measured QoE and/or QoS scores; determination of such QoE and/or QoS scores include usage of quality of experience metrics related to the [1] access or [2] availability of services via the user device; quality of experience metrics related to the access of services is analogous to a first performance category, and quality of experience metrics [which can derive from combination of performance metrics] related to the availability of services is analogous to a second performance category);
processing, by the device: information associated with the first portion of the plurality of performance indicators to determine a first performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via various collected data is disclosed; ¶31, the performance indicators from which these quality of experience metrics can be calculated/derived from include measured information such as effective bandwidth, delay, jitter, etc.; however, Joul does not explicitly teach that the quality of experience metrics with respect to [1] access or [2] availability of services results in an explicit "category experience score for the user"), and
information associated with the second portion of the plurality of performance indicators to determine a second performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via 
processing, by the device, the first performance category experience score and the second performance category experience score to determine a network experience score for the user (¶31, plurality of categories of QoS score can be used to generate QoE metric information; ¶36, QoE factors can be obtained based on the processing of the obtained quality of service information; ¶36, QoE factors correspond to a correlation or quantification of a type of interaction that the current user is likely to experience, which, may be based on QoS factors as listed in the reference, which include a plurality of different QoS factor categories; see also ¶32);
wherein the network experience score is based on the voice communication experience score or the data communication experience score (Fig. 6; ¶¶37-38, cumulative QoE factor can include matrix of QoE and QoS factors, including, for example, QoE/QoS factors with respect to voice calling);
determining, by the device, whether the network experience score for the user satisfies a threshold value (¶41, QoE factors can be thresholded against some value to determine a rating, for example "good" or "bad"),
wherein the network experience score satisfying the threshold value indicates an issue with the user experience of the user (¶41, "bad" rating); and
performing, by the device, one or more actions based on the determining to address the issue (¶41, QoE factor can be displayed somewhere on a display).
However, Joul does not explicitly teach first/second performance category experience score for the user; and determining, by the device and based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user.

determining, by the device and based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user (col. 1 ll. 45-62, quality of service can be determined for cellular networks and based on usage characteristics, determination includes "low quality of service" for services that are provided including voice services and data services; col. 8 ll. 42-64, network analytics system can base its analytics on various network parameters such as accessibility/retainability/mobility/integrity/availability parameters),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Joul using Ouyang to accurately study and test LTE network performance based on well-known KPI factors such as the factors described in Ouyang so that the satisfaction of its customers can be increased. By applying known methods for quality of service and/or quality of experience determination as applied to 3GPP technologies, the methods of Joul would have become more applicable to the trending technologies occurring before the effective filing date of the invention which would have improved the satisfaction of customers who always look for the latest and the greatest technologies.

Regarding claim 2, Joul and Ouyang #1 teach the limitations of claim 1. Joul further teaches wherein the one or more actions include one or more of: transmitting a notification, to the user equipment, providing information relating to the issue, or transmitting a notification, to a customer support terminal associated with the network, providing information relating to the 

Regarding claim 3, Joul and Ouyang #1 teach the limitations of claim 1. Joul further teaches wherein a degree of correlation between a performance indicator of the plurality of performance indicators and the user experience is determined using a model (¶32, QoS information can be weighed for certain types of QoS information based on a "model" which may be most similar to the particular user device being measured).

Regarding claim 4, Joul and Ouyang #1 teach the limitations of claim 1. Joul further teaches where the threshold value is a first threshold value, wherein a performance indicator of the plurality of performance indicators is to be included in the plurality of performance indicators if a degree of correlation between the performance indicator and the user experience satisfies a second threshold value (¶36, QoE factors can be shown based on plurality of factors; QoE factors can be thresholded based on predefined categories such as "good" "great" or "limited"; they can also be associated with a numerical range with a grading schema; summation of QoE factors can also be shown and be shown to the user).

Regarding claim 5, Joul and Ouyang #1 teach the limitations of claim 1. Joul further teaches wherein a first performance indicator of the plurality of performance indicators is correlated to the user experience when the first performance indicator is correlated to a second performance indicator of an application of the user equipment (¶39, ability to apply different profiles of measurement that correspond to different user devices or types of user devices or specific individuals is disclosed; for example, if a device matches a particular type of device as QoE server determines [i.e. a cell phone as opposed to a tablet], profiles that may measure .

Claims 6, 8-10, 12, 15-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Joul et al. (2019/0313267) in view of Ouyang et al. (9,538,401) (Ouyang #1), and further in view of Zeng et al. (2019/0356565).
Regarding claim 6, Joul and Ouyang #1 teach the limitations of claim 1. However, the teachings do not explicitly teach wherein processing the information associated with the first portion of the plurality of performance indicators and the information associated with the second portion of the plurality of performance indicators is performed with a first machine learning model, wherein processing the first performance category experience score and the second performance category experience score is performed with a second machine learning model.
Zeng from the same field of endeavor teaches wherein processing the information associated with the first portion of the plurality of performance indicators and the information associated with the second portion of the plurality of performance indicators is performed with a first machine learning model, wherein processing the first performance category experience score and the second performance category experience score is performed with a second machine learning model (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zeng to more accurately detect quality of experience scores by combining additional performance indicators or key performance indicators applicable to the already well-known network technologies such as the 4G or the 5G technologies or the 3gpp technologies as disclosed in the combined arts above. By employing 

Regarding claim 8, Joul teaches one or more memories; and one or more processors, communicatively coupled to the one or more memories, to (Fig. 4):
collect network performance data associated with a user equipment of a network (Fig. 1; ¶12, QoE [quality of experience] system can collect information related to QoS [quality of service] metric of one or more wireless networks based on associated user devices; see also ¶14),
wherein the network performance data includes information associated with a plurality of performance indicators of the network (Fig. 1; ¶15, network 120 represents the network that user devices operate on, which is the medium for which the quality of service data is represented; ¶31, for example, QoS information can include information such as characteristics of network performance - i.e. available/effective bandwidth, traffic rate, jitter, latency, reliability, etc.),
wherein the plurality of performance indicators are correlated to a user experience of a user of the user equipment (¶12, QoE [quality of experience] metric representing user experience score can incorporate QoS [quality of service] information that can influence user perception of interactions using specific user devices; see also ¶29), and
wherein a first portion of the plurality of performance indicators are associated with a first performance category and a second portion of the plurality of performance indicators are associated with a second performance category (Abstract; ¶12, user experience can be determined based on a measured QoE and/or QoS scores; determination of such QoE and/or QoS scores include usage of quality of experience metrics related to the [1] access or [2] availability of services via the user device; quality of experience metrics related to the access of services is analogous to a first performance category, and quality of experience metrics [which 
information associated with the first portion of the plurality of performance indicators to determine a first performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via various collected data is disclosed; ¶31, the performance indicators from which these quality of experience metrics can be calculated/derived from include measured information such as effective bandwidth, delay, jitter, etc.; however, Joul does not explicitly teach that the quality of experience metrics with respect to [1] access or [2] availability of services results in an explicit "category experience score for the user"), and
information associated with the second portion of the plurality of performance indicators to determine a second performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via various collected data is disclosed; at least the quality of experience metrics related to the availability of services is analogous to a second performance category; however, Joul does not explicitly teach the second performance category experience score for the user);
the first performance category experience score and the second performance category experience score to determine a network experience score for the user (¶31, plurality of categories of QoS score can be used to generate QoE metric information; ¶36, QoE factors can be obtained based on the processing of the obtained quality of service information; ¶36, QoE factors correspond to a correlation or quantification of a type of interaction that the current user is likely to experience, which, may be based on QoS factors as listed in the reference, which include a plurality of different QoS factor categories; see also ¶32);
wherein the network experience score is based on the voice communication experience score or the data communication experience score (Fig. 6; ¶¶37-38, cumulative QoE factor can 
determine whether the network experience score for the user satisfies a threshold value (¶41, QoE factors can be thresholded against some value to determine a rating, for example "good" or "bad"),
wherein the network experience score satisfying the threshold value indicates a poor quality associated with the user experience of the user (¶41, "bad" rating); and
perform one or more actions based on determining that the network experience score for the user satisfies the threshold value to address the poor quality associated with the user experience (¶41, QoE factor can be displayed somewhere on a display).
However, Joul does not explicitly teach first/second performance category experience score for the user; determine, based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user, and process, with a first machine learning model: process, with a second machine learning model.
Ouyang #1 from the same field of endeavor teaches first/second performance category experience score for the user (col. 8 ll. 42-53, ability to assign particular network parameter to a KPI value is disclosed; amongst the relevant categories include KPI indicators associated with 3GPP networks, including accessibility parameter, retainability parameter, mobility parameter, integrity parameter, and availability parameter);
determine, based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user (col. 1 ll. 45-62, quality of service can be determined for cellular networks and based on usage characteristics, determination includes "low quality of service" for services that are provided including voice services and data services; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Joul using Ouyang to accurately study and test LTE network performance based on well-known KPI factors such as the factors described in Ouyang so that the satisfaction of its customers can be increased. By applying known methods for quality of service and/or quality of experience determination as applied to 3GPP technologies, the methods of Joul would have become more applicable to the trending technologies occurring before the effective filing date of the invention which would have improved the satisfaction of customers who always look for the latest and the greatest technologies.
However, the teachings do not explicitly teach process, with a first machine learning model: process, with a second machine learning model.
Zeng from the same field of endeavor teaches process, with a first machine learning model: process, with a second machine learning model (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zeng to more accurately detect quality of experience scores by combining additional performance indicators or key performance indicators applicable to the already well-known network technologies such as the 4G or the 5G technologies or the 3gpp technologies as disclosed in the combined arts above. By employing methods such as machine learning methods, the general teachings of quality of experience score assembly would have been improved by having even more options to detect different factors that affect quality of experience scores.



Regarding claim 10, Joul, Ouyang #1 and Zeng teach the limitations of claim 8. Joul further teaches wherein the one or more processors, when performing the one or more actions, are to: receive an update to the network experience score from the user to obtain an updated network experience score (¶30, a user device can automatically send a QoE request based on measurement of radio signal strength, for example; it is not inconceivable that radio signal strength may or may not fluctuate causing multiple transmissions of QoE requests to the QoE server, which would cause the QoE server to compute every time such request is made); and
Zeng further teaches update at least one of the first machine learning model or the second machine learning model based on the updated network experience score (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zeng to more accurately detect quality of experience scores by combining additional performance indicators or key performance indicators applicable to the already well-known network technologies such as the 4G or the 5G technologies or the 3gpp technologies as disclosed in the combined arts above. By employing 

Regarding claim 12, Joul, Ouyang #1 and Zeng teach the limitations of claim 8. Joul further teaches wherein the user experience of the user relates to one or more of: a voice communication experience of the user, a data communication experience of the user, or a message service experience of the user (¶31, for example, latency/jitter).

Regarding claim 15, Joul teaches A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to: collect network performance data associated with a user equipment of a network (Fig. 1; ¶12, QoE [quality of experience] system can collect information related to QoS [quality of service] metric of one or more wireless networks based on associated user devices; see also ¶14),
wherein the network performance data includes information associated with a plurality of performance indicators of the network (Fig. 1; ¶15, network 120 represents the network that user devices operate on, which is the medium for which the quality of service data is represented; ¶31, for example, QoS information can include information such as characteristics of network performance - i.e. available/effective bandwidth, traffic rate, jitter, latency, reliability, etc.),
wherein the plurality of performance indicators are correlated to a user experience of a user of the user equipment (¶12, QoE [quality of experience] metric representing user experience score can incorporate QoS [quality of service] information that can influence user perception of interactions using specific user devices; see also ¶29), and

information associated with the first portion of the plurality of performance indicators to determine a first performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via various collected data is disclosed; ¶31, the performance indicators from which these quality of experience metrics can be calculated/derived from include measured information such as effective bandwidth, delay, jitter, etc.; however, Joul does not explicitly teach that the quality of experience metrics with respect to [1] access or [2] availability of services results in an explicit "category experience score for the user"), and
information associated with the second portion of the plurality of performance indicators to determine a second performance category experience score for the user (Abstract; ¶12, the quality of experience metrics related to at least [1] access and/or [2] availability of services via various collected data is disclosed; at least the quality of experience metrics related to the availability of services is analogous to a second performance category; however, Joul does not explicitly teach the second performance category experience score for the user);
the first performance category experience score and the second performance category experience score to determine a network experience score for the user (¶31, plurality of categories of QoS score can be used to generate QoE metric information; ¶36, QoE factors can be 
wherein the network experience score is based on the voice communication experience score or the data communication experience score (Fig. 6; ¶¶37-38, cumulative QoE factor can include matrix of QoE and QoS factors, including, for example, QoE/QoS factors with respect to voice calling); and
However, Joul does not explicitly teach first/second performance category experience score for the user; determine, based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user, and process, using a first and second models; and update the first model or the second model based on the network experience score.
Ouyang #1 from the same field of endeavor teaches first/second performance category experience score for the user (col. 8 ll. 42-53, ability to assign particular network parameter to a KPI value is disclosed; amongst the relevant categories include KPI indicators associated with 3GPP networks, including accessibility parameter, retainability parameter, mobility parameter, integrity parameter, and availability parameter);
determine, based on the first performance category experience score and the second performance category experience score, a voice communication experience score or a data communication experience score for the user (col. 1 ll. 45-62, quality of service can be determined for cellular networks and based on usage characteristics, determination includes "low quality of service" for services that are provided including voice services and data services; col. 8 ll. 42-64, network analytics system can base its analytics on various network parameters such as accessibility/retainability/mobility/integrity/availability parameters),

However, the teachings do not explicitly teach process, using a first and second models; and update the first model or the second model based on the network experience score.
Zeng from the same field of endeavor teaches process, using a first model (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed):
process, using a second model (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed),
update the first model or the second model based on the network experience score (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zeng to more accurately detect quality of experience scores by combining additional performance indicators or key performance indicators applicable to the already well-known network technologies such as the 4G or the 5G technologies or the 3gpp technologies as disclosed in the combined arts above. By employing methods such as machine learning methods, the general teachings of quality of experience score 

Regarding claim 16, Joul, Ouyang #1 and Zeng teach the limitations of claim 15. Joul further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine whether the network experience score satisfies a threshold value (¶41, QoE factors can be thresholded against some value to determine a rating, for example "good" or "bad"),
wherein the network experience score satisfying the threshold value indicates an issue with the user experience of the user (¶41, "bad" rating); and
transmit a notification, to the user equipment, providing information relating to the issue, transmit a notification, to a customer support terminal associated with the network, providing information relating to the issue, or cause the customer support terminal to generate a display relating to the issue (¶41, QoE factor can be displayed somewhere on a display).

Regarding claim 17, Joul, Ouyang #1 and Zeng teach the limitations of claim 15. Joul further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, for the user and based on a usage of the network by the user, a voice communication usage for the user and a data communication usage for the user,
wherein the network experience score is determined based on the voice communication usage and the data communication usage.

Regarding claim 19, Joul, Ouyang #1 and Zeng teach the limitations of claim 15. Zeng further teaches wherein both the first model and the second model are to be updated based on the network experience score (¶¶27, 38; ability to use machine learning methods to network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zeng to more accurately detect quality of experience scores by combining additional performance indicators or key performance indicators applicable to the already well-known network technologies such as the 4G or the 5G technologies or the 3gpp technologies as disclosed in the combined arts above. By employing methods such as machine learning methods, the general teachings of quality of experience score assembly would have been improved by having even more options to detect different factors that affect quality of experience scores.

Regarding claim 23, Joul, Ouyang #1 and Zeng teach the limitations of claim 15. Zeng further teaches process, using the first model, information associated with uncategorized information to determine a third performance category experience score associated with the uncategorized information (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed; Joul generally teaches the ability to provide performance category experience scores from plurality of different measured information that may not belong to one of the identified measures in, for example, the KPIs listed in Ouyang); and
process, using the second model, the third performance category experience score to determine the network experience score for the user (¶¶27, 38; ability to use machine learning methods to network event analyzer analyzing various types of networks in context of key performance indicators is disclosed; Joul generally teaches the ability to provide performance category experience scores from plurality of different measured information that may not belong to one of the identified measures in, for example, the KPIs listed in Ouyang).
.

Claims 11, 13 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Joul et al. (2019/0313267) in view of Ouyang et al. (9,538,401) (Ouyang #1), further in view of Zeng et al. (2019/0356565), and further in view of Kucera et al. (2020/0015101).
Regarding claim 11, Joul, Ouyang #1 and Zeng teach the limitations of claim 8. However, the teachings do not explicitly teach wherein the first machine learning model is a convolutional neural network model and the second machine learning model is a feedforward neural network model.
Kucera from the same field of endeavor teaches wherein the first machine learning model is a convolutional neural network model and the second machine learning model is a feedforward neural network model (¶¶27, 71, 74, 109; optimization of network using deep learning methods is disclosed, where key performance indicators are optimized for user equipment measurements; deep learning algorithms include neural networking methods which is described from a "conventional method" being described in a paper by Jiuxiang Gu titled "Recent Advanced in Convolutional Neural Networks", or "feed forward neural network" being used as a trainer for optimizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Kucera to employ conventionally 

Regarding claim 13, Joul, Ouyang #1 and Zeng teach the limitations of claim 8. However, the teachings do not explicitly teach wherein the information associated with the first portion of the plurality of performance indicators and the information associated with the second portion of the plurality of performance indicators are normalized using an area under a curve algorithm prior to being processed with the first machine learning model.
Kucera from the same field of endeavor teaches wherein the information associated with the first portion of the plurality of performance indicators and the information associated with the second portion of the plurality of performance indicators are normalized using an area under a curve algorithm prior to being processed with the first machine learning model (¶124, normalization with GA performance representing upper/lower bounds of range is disclosed for purposes of determining UE performance in the area of network performance measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Kucera to employ conventionally known machine learning methods to better improve user perception of network performances applied to quality of service or quality of experience measurements. By employing methods such as machine learning methods, the general teachings of quality of experience score assembly would have been improved by having even more options to detect different factors that affect quality of experience scores.


Kucera from the same field of endeavor teaches wherein the first model is a convolutional neural network model, wherein the second model is a feedforward neural network model (¶¶27, 71, 74, 109; optimization of network using deep learning methods is disclosed, where key performance indicators are optimized for user equipment measurements; deep learning algorithms include neural networking methods which is described from a "conventional method" being described in a paper by Jiuxiang Gu titled "Recent Advanced in Convolutional Neural Networks", or "feed forward neural network" being used as a trainer for optimizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Kucera to employ conventionally known machine learning methods to better improve user perception of network performances applied to quality of service or quality of experience measurements. By employing methods such as machine learning methods, the general teachings of quality of experience score assembly would have been improved by having even more options to detect different factors that affect quality of experience scores.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Joul et al. (2019/0313267) in view of Ouyang et al. (9,538,401) (Ouyang #1), and further in view of Ouyang et al. (2015/0289149) (Ouyang #2).
Regarding claim 21, Joul and Ouyang #1 teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the first portion of the performance indicators or the second portion of the performance indicators relates to voice over Long-Term Evolution (VoLTE) communications or voice over 5G (Vo5G) communications, and wherein the first portion of the performance indicators or the second portion of the performance indicators 
Ouyang #2 from the same field of endeavor teaches wherein the first portion of the performance indicators or the second portion of the performance indicators relates to voice over Long-Term Evolution (VoLTE) communications or voice over 5G (Vo5G) communications (¶18, LTE network performance; LTE network modeling for LTE KPIs; ¶19, voice traffic; ¶48, evaluation of KPIs based on voice traffic), and
wherein the first portion of the performance indicators or the second portion of the performance indicators includes one or more of: a session establishment effectiveness ratio (SEER), a call drop rate, a call connection rate, or a call setup failure rate (Fig. 2; ¶53, KPI factors can include data call drop rate of LTE networks; see also ¶133, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ouyang #2 to accurately study and test LTE network performance based on well-known KPI factors such as the factors described in Ouyang so that the satisfaction of its customers can be increased (Ouyang ¶101). Employing known methods for testing LTE network performance would have improved Joul so that the quality of experience scores can be calculated to the latest and the greatest technologies for cellular communications, such as LTE or 5G communications.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Joul et al. (2019/0313267) in view of Ouyang et al. (9,538,401) (Ouyang #1), further in view of Zeng et al. (2019/0356565), and further in view of Ouyang et al. (2015/0289149) (Ouyang #2).
Regarding claim 22, Joul, Ouyang #1 and Zeng teach the limitations of claim 8. However, the teachings do not explicitly teach wherein the first portion of the performance indicators or the second portion of the performance indicators relates to Long-Term Evolution (VoLTE) communications or 5G communications, and wherein the first portion of the performance 
Ouyang #2 from the same field of endeavor teaches wherein the first portion of the performance indicators or the second portion of the performance indicators relates to Long-Term Evolution (VoLTE) communications or 5G communications (¶18, LTE network performance; LTE network modeling for LTE KPIs; ¶19, voice traffic; ¶48, evaluation of KPIs based on voice traffic), and
wherein the first portion of the performance indicators or the second portion of the performance indicators includes one or more of: a data connection rate, a radio resource control (RRC) setup failure rate, an RRC drop rate, a packet data network (PDN) connection failure rate, or a context drop rate (¶31, KPI can include call drop rate, data call drop rate, RRC connection success rate; see also ¶133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Ouyang #2 to accurately study and test LTE network performance based on well-known KPI factors such as the factors described in Ouyang so that the satisfaction of its customers can be increased (Ouyang ¶101). Employing known methods for testing LTE network performance would have improved Joul so that the quality of experience scores can be calculated to the latest and the greatest technologies for cellular communications, such as LTE or 5G communications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vizzarri et al. ("Quality of Experience Analysis for VoLTE Services through Artificial Neural Network Fitting", October 26, 2016).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458